

116 S3870 IS: Long Range Bomber Expansion Act of 2020
U.S. Senate
2020-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3870IN THE SENATE OF THE UNITED STATESJune 3, 2020Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to recommend a minimum number of bomber aircraft.1.Short titleThis Act may be cited as the Long Range Bomber Expansion Act of 2020.2.Minimum bomber aircraft force levelNot later than February 1, 2021, the Secretary of Defense shall submit to the congressional defense committees recommendations for a minimum number of bomber aircraft, including penetrating bombers in addition to B–52H aircraft, to enable the Air Force to carry out its long-range strike mission. 